Citation Nr: 0915115	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  02-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service for in excess of 20 years, 
including from September 1978 to July 1981.  He died on 
February [redacted], 2001.  The appellant is his widow.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In March 2003, the appellant and her son testified in support 
of this claim at a video conference hearing held before the 
undersigned.  In August 2003, the Board affirmed the RO's 
June 2001 rating decision denying this claim.  The appellant 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In November 2005, 
the Court issued an Order vacating the Board's decision and 
remanding the matter to the Board for readjudication.  

The Board in turn remanded this claim to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. in 
September 2006. 

In a written statement dated February 2009, the appellant's 
representative is raising a claim for compensation for the 
Veteran's death under the provisions of 38 U.S.C.A. § 1151.  
The Board refers this matter to the RO for appropriate 
action. 




FINDINGS OF FACT

1.  The RO provided the appellant adequate notice and 
assistance with regard to her claim.     

2.  The Veteran died on February [redacted], 2001; the immediate 
cause of his death was cancer of the gallbladder.  

3.  At the time of his death, the Veteran was service 
connected for arthritis of the lumbosacral spine, rated as 10 
percent disabling, and hemorrhoids, rated as 0 percent 
disabling.  

4.  A service-connected disability was not the immediate or 
underlying cause of death, or etiologically related thereto, 
and did not contribute substantially or materially to the 
death or aid or lend assistance to the production thereof, or 
combine to cause it.


CONCLUSION OF LAW

The Veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. 
§§ 1310, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002); 38 C.F.R. § 3.159(b), (c) (2008); see also 
73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) (to be codified 
at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the 
appellant adequate notice and assistance with regard to her 
claim such that the Board's decision to proceed in 
adjudicating it does not prejudice the appellant in the 
disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993). 

A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004)).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how the RO determines the appropriate disability 
rating and effective date to assign the award.  Id. at 486.

In this case, the RO provided the appellant VCAA notice on 
her claim by letters dated November 2001, September 2006, 
March 2007 and April 2008, after initially deciding that 
claim in a rating decision dated June 2001.  The timing of 
such notice does not reflect compliance with the requirements 
of the law as found by the Court in Pelegrini II.  However, 
for the reasons that follow, this timing defect constitutes 
harmless error.  

First, as explained below, the notice letters, considered in 
conjunction with the content of another letter the RO sent to 
the appellant in July 2007, satisfies the content 
requirements of the VCAA.  Second, in Pelegrini II, the Court 
recognized the need for, and the validity of, notification 
sent after the initial decision in cases where such notice 
was not mandated until after that initial decision had been 
made.  Although, in this case, the VCAA was already in effect 
at the time the RO initially decided the appellant's claim, 
the only way that VA could now provide notice prior to 
initial adjudication would be to vacate all prior 
adjudications and to nullify the notice of disagreement and 
substantive appeal that the appellant filed to perfect her 
appeal to the Board.  This would be an absurd result, forcing 
the appellant to begin the appellate process anew.  Third, in 
reviewing determinations on appeal, the Board is required to 
review the evidence of record on a de novo basis without 
providing any deference to the RO's prior decision.  As such, 
the appellant is in no way prejudiced by having been provided 
notice after the initial RO decision.  Rather, the RO 
afforded her the appropriate opportunity to identify or 
submit additional evidence prior to any subsequent 
adjudication of her claim and the Board's consideration of 
her appeal.  With regard to the duty to notify, the VCAA 
simply requires that VA give a claimant an opportunity to 
submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  Bernard, 4 Vet. App. at 384; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (2008) (harmless error).  

The content of such notice reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the appellant's claim, informed 
her of the evidence necessary to support that claim, 
identified the type of evidence that would best do so, 
notified her of VA's duty to assist and indicated that it was 
developing her claim pursuant to that duty.  The RO also 
provided the appellant all necessary information on 
disability ratings and effective dates.  In addition, the RO 
identified the evidence it had received in support of the 
appellant's claim and the evidence it was responsible for 
securing.  The RO noted that it would make reasonable efforts 
to assist the appellant in obtaining all outstanding evidence 
provided she identified the source(s) thereof, but that, 
ultimately, it was the appellant's responsibility to ensure 
VA's receipt of all requested evidence.  The RO advised the 
appellant to sign the enclosed forms authorizing the release 
of the Veteran's treatment records if she wished VA to obtain 
them on her behalf.  The RO also advised the appellant to 
send to VA all requested evidence.  

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the appellant's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associated with the claims file 
all evidence the appellant identified as being pertinent to 
this claim, including service and post-service treatment 
records.  In some cases, the RO received responses that no 
such records existed.  The appellant does not now assert that 
there are any other outstanding, pertinent records that need 
to be obtained in support of her claim.  The RO also 
conducted medical inquiry in support of the appellant's claim 
by obtaining a medical opinion.  The appellant does not now 
assert that this opinion is inadequate to decide her claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the [appellant] regarding 
what additional evidence [s]he should submit to substantiate 
h[er] claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant). 

III.  Analysis of Claim

The appellant claims entitlement to Dependency and Indemnity 
Compensation (DIC) benefits based on her status as a 
surviving spouse of a Veteran who died from a disease that 
was related to his active service.

DIC benefits may be paid to a veteran's surviving spouse in 
certain instances, including when a veteran dies of a 
service-connected disability.  38 U.S.C.A. 
§ 1310 (West 2002).  A veteran's death will be considered as 
having been due to such a disability when the evidence 
establishes that the disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2008).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, one must consider whether there may be a reasonable 
basis for holding that a service-connected condition was of 
such severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As previously indicated, the Veteran in this case had active 
service for in excess of 20 years, including from September 
1978 to July 1981.  He was awarded the Vietnam Service Medal, 
the Republic of Vietnam Campaign Medal and the Vietnam Cross 
of Gallantry with Palm for such service.  He died on February 
[redacted], 2001.  According to his death certificate, the immediate 
cause of death was cancer of the gallbladder and there were 
no other conditions leading to that cause.  

According to written statements the appellant submitted 
during the course of this appeal and her hearing testimony 
and her son's hearing testimony, presented in March 2003, the 
Veteran's gallbladder cancer developed as a result of his 
exposure to herbicides while serving in Vietnam.  The 
appellant asserts that a physician once told her that this 
cancer might possibly be related to the Veteran's Agent 
Orange exposure.  

Based on these assertions, the question is thus whether the 
gallbladder cancer is related to the Veteran's active 
service, including his alleged herbicide exposure and/or 
service-connected disabilities.  

Pertinent documents of record do not establish such a 
relationship.  They show that, at the time of the veteran's 
death, service connection was in effect for arthritis of the 
lumbosacral spine, rated as 10 percent disabling, and 
hemorrhoids, rated as 0 percent disabling.  They also show 
that, during service, no medical professional noted any 
gallbladder abnormalities or diagnosed gallbladder cancer.  
Rather, a medical professional first diagnosed gallbladder 
cancer in 2000, many decades after service.  

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  In this regard, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  See Haas 
v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (holding that VA's 
requirement that a claimant must have been present within the 
land borders of Vietnam at some point in the course of duty 
in order to be entitled to a presumption of herbicide 
exposure constitutes a permissible interpretation of 38 
U.S.C.A. 
§ 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)). 

Diseases associated with herbicide exposure include: 
chloracne or other acneform diseases consistent with 
chloracne; type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  Acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e), Note 2 (2008).

In this case, based on the Veteran's service, the Veteran is 
presumed to have been exposed to herbicide agents, which 
means the aforementioned regulations are applicable.  The 
appellant alleges that the gallbladder cancer, which caused 
the Veteran's death, and his peritoneal carcinomatosis and 
metastatic cholangiocarcinoma, which medical professionals 
also diagnosed during the year prior to his death, qualify as 
soft-tissue sarcomas.  

Two medical professionals have discussed this assertion and, 
generally, whether the cause of the Veteran's death is 
related to his presumed herbicide exposure.  In April 2007, 
after a review of the claims file and medical literature 
discussing soft-tissue sarcoma, one such professional, a VA 
physician, concluded that the adenocarcinoma of the 
gallbladder and associated peritoneal carcinomatosis and 
metastatic cholangiocarcinoma were not related to the 
Veteran's herbicide exposure.  He based this opinion on 
medical literature indicating that these diseases did not 
represent soft-tissue sarcomas, were not associated 
therewith, and were also not associated with herbicide 
exposure.  He explained that the peritoneal carcinomatosis 
resulted from metastasis of the gallbladder cancer to the 
peritoneum.  

The other professional, another VA physician, concluded 
similarly by written statement dated November 2008.  After 
reviewing the Veteran's claims file, he found that there was 
no diagnosis of record of soft-tissue sarcoma, including in 
the report of soft tissue biopsy, which revealed the presence 
of infiltrating, poorly differentiating adenocarcinoma, 
invasion through the muscularis into the perimuscular adipose 
tissue, extension to the serosal margin, perineural invasion, 
and extension to the cystic duct.  He also found that the 
gallbladder cancer was not one of the malignant conditions 
listed as related to herbicide exposure.   

The appellant has not submitted a medical opinion refuting 
those of the VA physicians.  Rather, the appellant's 
assertions represent the only evidence of record establishing 
that the Veteran died from a disability related to his active 
service.  Such assertions may not be considered competent 
evidence of a nexus, however, as the record does not reflect 
that the appellant possesses a recognized degree of medical 
knowledge to provide an opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions). 

In light of the foregoing, the Board finds that a service-
connected disability was not the immediate or underlying 
cause of the Veteran's death, or etiologically related 
thereto, and did not contribute substantially or materially 
to the death or aid or lend assistance to the production 
thereof, or combine to cause it.  Based on this finding, the 
Board concludes that the Veteran's death was not due to a 
service-connected disability.  The evidence in this case is 
not in relative equipoise; therefore, the appellant may not 
be afforded the benefit of the doubt in the resolution of her 
claim.  Rather, as the preponderance of the evidence is 
against that claim, the doctrine of reasonable doubt is not 
for application and the claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


